Citation Nr: 0530308	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities. 

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code. 

3.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU); the RO also determined that the veteran 
was not entitled to basic eligibility for dependents' 
educational benefits under chapter 35 of title 38, United 
States Code.  The veteran filed a timely appeal to this 
adverse determination.  

In January 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in July 
2005.  

In September 2002, the RO denied entitlement to an annual 
clothing allowance.  In November 2002, the veteran expressed 
disagreement with this determination.  The Board notes that a 
statement of the case was not issued with respect to that 
issue.  This issue must be remanded for the preparation of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  This is the subject 
of the attached remand to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection is in effect for: Internal 
derangement, left knee, status post arthroscopy with partial 
meniscus resection, rated as 20 percent disabling; and shell 
fragment wound, left buttocks and hip, with retained body and 
peroneal/sciatica mononeuropathy, rated as 10 percent 
disabling.  The combined evaluation is 30 percent disabling.  

2.  The veteran has a high school education.  He has had 
occupational experience as a corrections officer, a truck 
driver, and he worked in offshore drilling; he last worked 
full time in February 2002.  

3.  The evidence does not show that the veteran's service-
connected disabilities are of such severity as to preclude 
him from securing or following a substantially gainful 
occupation consistent with his education, training, and 
occupational experience.  

4.  The veteran has not died, is not on active duty, and does 
not have a total service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on 
individual unemployability (TDIU), by reason of service-
connected disabilities, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2005).  

2.  The veteran's claim for dependents' educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 35 lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in January 
2003.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The veteran's application for a total disability rating based 
on individual unemployability (VA Form 21-8940) was received 
in April 2002.  The record reflects that the veteran has a 
high school education.  He has had occupational experience as 
a corrections officer, a truck driver, and he worked in 
offshore drilling; he last worked full time in February 2002.  
Service connection is in effect for internal derangement, 
left knee, status post arthroscopy with partial meniscus 
resection, rated as 20 percent disabling; and shell fragment 
wound, left buttocks and hip, with retained body and 
peroneal/sciatica mononeuropathy, rated as 10 percent 
disabling.  The combined evaluation is 30 percent disabling.  

Submitted in support of the veteran's claim were treatment 
reports from Baylor Sports Medicine Institute, dated in March 
2002, which show that the veteran received treatment for his 
right knee disorder.  In a statement, dated in March 2002, 
Dr. James R. Bocell, Jr. noted that the veteran had 
significant patellofemoral arthritis, primarily affecting the 
intercondylar groove.  Dr. Bocell stated that the veteran had 
aggravated his knee disorder with the repetitive flexion 
demands at work.  Dr. Bocell indicated that he did not think 
that it was going to be in the veteran's best interest to 
continue this in the future.  Dr. Bocell recommended 
retraining to minimize the requirements of repetitive stair 
and ladder climbing, as well as keeping squatting and 
kneeling to a minimum.  

The veteran was afforded a VA compensation examination in 
January 2003 for evaluation of his service-connected left 
knee and left buttock.  It was noted that he was recently 
laid off from his job.  He reported taking Motrin and wearing 
a knee brace on the left knee.  The veteran complained of 
pain and swelling in the left knee, with instability; the 
symptoms were reported to be significantly worse without the 
brace.  He was unable to kneel or climb because of tenderness 
anteriorly.  He also had an area of swelling over the 
anterior medial aspect of the knee, which was quite tender.  
The veteran also reported having retained shrapnel in the 
left buttock and in the posterior hip area; he had residual 
diminished sensation to the lower leg as well as some 
occasional dysesthesias.  Specifically, the veteran 
complained of diminished abilities to kneel, climb, squat or 
lift because of the left knee; he noted that the symptoms 
were worse with repetition although he was unable to 
quantitate the additional loss of function.  He had no 
complaints of flare-ups.  He described no additional effects 
of his condition on his daily activities or usual occupation.  
Following a physical examination, the impression were: 
chronic anterior cruciate ligament insufficiency, left, 
status post reconstruction with persistent pain, swelling, 
and instability; history of medial meniscectomy with mild to 
moderate arthritic changes medially; incisional neuroma, 
iatrogenic, left proximal tibia, moderately symptomatic; and 
history of shrapnel fragment wound with retained body and 
peroneal mononeuropathy.  

Subsequently received VA outpatient treatment reports, dated 
from May 2002 through February 2005, show that the veteran 
continued to received clinical attention and treatment for 
his left knee disorder.  During a clinical visit in September 
2003, it was noted that the veteran had a 7 month history of 
medial knee pain.  He indicated that Dr. Barton told him that 
his knee was still unstable and he should wear his brace; he 
noted that the brace made his knee feel better.  He did not 
complain of instability.  When seen in March 2004, it was 
noted that the veteran had had some pain to medial joint 
line, but no effusion; and, he indicated that he was better 
now.  He walked without a limp and was able to do daily 
activity.  


III.  Legal analysis.

A.  Entitlement to TDIU.

In determining whether an appellant is entitled to TDIU, 
neither a veteran's non-service-connected disabilities nor 
may his advancing age be considered.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor, which takes the 
claimant's case outside the norm.  Permanent loss of the use 
of both feet is considered to be totally disabling.  38 
C.F.R. §§ 4.1, 4.15 (2005).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbation or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total (i.e., less than 100 percent), a 
total disability rating for compensation purposes also may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned on an extra-schedular basis upon a showing that 
he/she is unable to obtain or retain substantially gainful 
employment. 38 C.F.R. §§ 3.321(b) (2), 4.16(b).  

VA's General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In Hodges v. Brown, 5 Vet. App. 375, 379 (1993) the 
Court noted that although a service-connected disability was 
noncompensably rated, that fact alone was not a bar to a 
total rating based on unemployability.  In Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Court noted that 
even where the schedular requirements of 38 C.F.R. § 4.16(a) 
are not met, the Board must still consider the more 
subjective requirement of § 4.16(b) and § 3.321(b), make the 
requisite finding of fact, and give reasons or bases for its 
decision.  

As noted above, the record reflects that the veteran has a 
high school education.  He has had occupational experience as 
a corrections officer, a truck driver, and he worked in 
offshore drilling; he last worked full time in February 2002.  
The veteran maintains that he is unable to obtain gainful 
employment because of his left knee disorder, which prevents 
him from performing a lot of activities required in his job.  

The veteran has established service connection for internal 
derangement, left knee, status post arthroscopy with partial 
meniscus resection, rated as 20 percent disabling; and shell 
fragment wound, left buttocks and hip, with retained body and 
peroneal/sciatica mononeuropathy, rated as 10 percent 
disabling.  The veteran's combined service-connected 
disability rating is 40 percent.  38 C.F.R. § 4.25 (2005).  

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider whether the claim should 
be referred for assignment of a total rating on an 
extraschedular rating.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disabilities.  In this case, the Board 
finds no such unusual circumstances.  While the record 
indicates that the veteran may have some pain from his left 
knee disorder, there is no medical evidence of record that 
his disabilities preclude him from any substantial gainful 
employment.  In fact, during his January 2003 VA examination, 
it was noted that the veteran described no additional effects 
of his condition on his daily activities or usual occupation.  
Subsequently, a VA progress note, dated in March 2004, 
indicated that the veteran walked without a limp and he was 
able to do daily activity.  Clearly, the symptoms associated 
with the veteran's left knee disorder are not considered 
severe enough to preclude gainful employment.  While it was 
reported in January 2003 that the veteran was recently laid 
off from his job, the mere fact that the veteran is not 
working does not equate to a showing of disability due to 
service-connected disability.  

Consequently, there is no probative evidence showing that the 
veteran is unable to work now due to his service-connected 
disabilities.  The only evidence of record tending to 
indicate the veteran is unemployable due solely to service-
connected disabilities is his own claim.  However, he has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, based on the above, that the veteran's 
service-connected disabilities do not render him unable to 
obtain substantially gainful employment.  Neither does the 
record reflect an unusual circumstance that places the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to TDIU.  After consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  


B.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

The evidence shows that the veteran has not died.  The 
veteran is not currently on active duty.  Furthermore, the 
above decision has found that the veteran does not have a 
total service-connected disability.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf.  FED R. CIV. P. 12(b) (6) (failure to 
state a claim upon which relief can be granted).  In this 
case, the Board finds that the law and not the evidence is 
dispositive.  

Accordingly, the Board finds that the veteran's claim for 
dependents' educational assistance benefits pursuant to 38 
U.S.C.A. Chapter 35 lacks legal merit or entitlement under 
the law.  Therefore, that claim is denied and the appeal to 
the Board is terminated.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807, 21.3020, 21.3021; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities is denied.  

Entitlement to dependents' educational assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.  

REMAND

As noted by the Board in the Introduction, in September 2002, 
the RO denied entitlement to an annual clothing allowance.  
In November 2002, the veteran expressed disagreement with 
this determination.  The filing of a Notice of Disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995).  The RO has not issued a Statement of 
the Case as to this issue.  Under the Court's jurisprudence, 
the Board is obligated to remand, rather than refer, this 
issue.  See Godfrey, supra; see also Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should ensure that all notice 
and development required by the VCAA has 
been done with respect to the claim for 
annual clothing allowance.  The veteran 
should be specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; any information and evidence that 
VA will seek to provide; and any 
information and evidence he is expected 
to provide.  The veteran should be also 
asked to provide copies of all evidence 
in his possession that pertains to the 
claim.  

2.  Thereafter, the RO must issue a 
Statement of the Case, containing all 
applicable laws and regulations, on the 
issue of entitlement to an annual 
clothing allowance.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


